Exhibit 10.15A

 

FIRST AMENDED AND RESTATED

GRAPHIC PACKAGING INTERNATIONAL CORPORATION

EXECUTIVE EMPLOYMENT AGREEMENT

 

FIRST AMENDED AND RESTATED EXECUTIVE EMPLOYMENT AGREEMENT between Graphic
Packaging International Corporation, a Colorado corporation (the “Company”),
that certain company or companies among the affiliated companies (as defined in
Section 1(c)) that employ the Executive, and              (the “Executive”), is
dated and effective as of January 10, 2003.

 

The Company currently employs the Executive who has executed an Executive
Employment Agreement dated March 22, 2002 (the “2002 Agreement”). The Board of
Directors of the Company (the “Board”) determined earlier that it is in the best
interests of the Company and its shareholders to assure that the Company will
have the continued dedication of the Executive, notwithstanding the threat or
occurrence of a Change of Control (as defined below) of the Company and seeks to
amend the 2002 Agreement in recognition of the increasingly competitive business
environment and recent changes in compensation structures for certain executives
resulting from amendments to certain remunerative plans of the Company. The
Board believes that it is imperative to diminish the distraction of the
Executive from Company business because of personal uncertainties and risks
created by a pending or threatened Change of Control and to encourage the
Executive’s full attention and dedication to the Company currently and in the
event of any threatened or pending Change of Control. This Agreement is intended
to provide the Executive with compensation and benefits arrangements upon a
Change of Control that will ensure that the compensation and benefits
expectations of the Executive will be satisfied on terms that are competitive
with those of other corporations.

 

The parties agree as follows:

 

1. Certain Definitions.

 

(a) The “Effective Date” shall mean the first date on which a Change of Control
(as defined in Section 2) occurs during the Change of Control Period (as defined
in Section 1 (b) ). If a Change of Control occurs and if the Executive’s
employment with the Company is terminated prior to the date on which the Change
of Control occurs, and if it is reasonably demonstrated by the Executive that
such termination of employment (i) was at the request of a third party who has
taken steps reasonably calculated to effect a Change of Control or (ii)
otherwise arose in connection with or anticipation of a Change of Control the
public announcement of which was made within three months following such
termination, then for all purposes of this Agreement the “Effective Date” shall
mean the date immediately prior to the date of such termination of employment.

 

(b) The “Change of Control Period” shall mean the period commencing on the date
hereof and ending on the first anniversary of the date hereof; provided,
however, that commencing on the date one year after the date hereof, and on each
annual anniversary of such date (such date and each annual anniversary thereof
shall be hereinafter referred to

 

First Amended and Restated Graphic Packaging International Corporation Executive
Employment Agreement (January 2003)

 



--------------------------------------------------------------------------------

as the “Renewal Date”), unless previously terminated, the Change of Control
Period shall be automatically extended so as to terminate one year from such
Renewal Date, unless at least 60 days prior to the Renewal Date the Company
shall give notice to the Executive that the Change of Control Period shall not
be so extended.

 

(c) “Base Salary” shall mean the annual salary payable to the Executive which
shall be paid at a monthly rate, at least equal to twelve times the highest
monthly base salary paid or payable, including any base salary which has been
earned but deferred, to the Executive by the Company and its affiliated
companies in respect of the twelve-month period immediately preceding the month
in which the Base Salary determination is made under Section 4(b)(i). As used in
this Agreement, the term “affiliated companies” shall include any company
controlled by, controlling or under common control with the Company.

 

2. Change of Control. For the purpose of this Agreement, a “Change of Control”
shall mean:

 

(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d) (3) or 14(d) (2) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”) (a “Person”) of beneficial ownership (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of either (i) 50% or
more of either (A) the then-outstanding shares of common stock of the Company
(the “Outstanding Company Common Stock”) or (B) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”) or (ii)
a number of shares of Outstanding Company Common Stock or Outstanding Company
Voting Securities which is greater in number than the number of shares held by
the Adolph Coors, Jr. Trust, any individual who or entity which has been, is or
in the future becomes a trustee thereof, any other trust the primary
beneficiaries of which are descendants of Adolph Coors, Sr. or spouses of such
descendants, any individual who or entity which has been, is or in the future
becomes a trustee of such trusts, and/or any entity formed by such trusts or
trustees, and as a result of an acquisition described in (i) and (ii) above,
directors designated by such person at the time of or subsequent to the
acquisition constitute a majority of the Board; provided, however, that for
purposes of this subsection (a), the following acquisitions shall not constitute
a Change of Control: (i) any acquisition directly from the Company, (ii) any
acquisition by the Company, (iii) any acquisition by any employee benefit plan
(or related trust) sponsored or maintained by the Company or any corporation
controlled by the Company, (iv) any acquisition by the Adolph Coors, Jr. Trust,
any individual who or entity which has been, is or in the future becomes a
trustee thereof, any other trust the primary beneficiaries of which are
descendants of Adolph Coors, Sr. or spouses of such descendants, any individual
who or entity which has been, is or in the future becomes a trustee of any such
trusts, and/or any entity formed by such trusts or trustees, or (v) any
acquisition by any corporation pursuant to a transaction which complies with
clauses (i), (ii) and (iii) of subsection (c) of this Section 2; or

 

First Amended and Restated Graphic Packaging International Corporation Executive
Employment Agreement (January 2003)

 

2



--------------------------------------------------------------------------------

(b) individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or

 

(c) consummation of a reorganization, merger or consolidation or sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners of the Outstanding Company Common Stock and
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 60% of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership, immediately prior to such Business
Combination of the Outstanding Company Common Stock and Outstanding Company
Voting Securities, (ii) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then-outstanding shares of common stock of the corporation resulting from such
Business Combination, or the combined voting power of the then-outstanding
voting securities of such corporation except to the extent that such ownership
existed prior to the Business Combination and (iii) at least a majority of the
members of the board of directors of the corporation resulting from such
Business Combination were members of the Incumbent Board at the time of the
execution of the initial agreement, or of the action of the Incumbent Board,
providing for such Business Combination; or

 

(d) consummation of a reorganization, merger, or consolidation with another
corporation or business entity not already under common control with the
Company, or acquisition of stock or assets of such other corporation or business
entity, if the market capitalization of the other corporation or entity, or the
stock or assets acquired, is equal to or greater than the Company’s market
capitalization immediately prior to the closing of such transaction (a “Business
Acquisition”); or

 

(e) approval by the shareholders of the Company of a complete liquidation or
dissolution of the Company.

 

First Amended and Restated Graphic Packaging International Corporation Executive
Employment Agreement (January 2003)

 

3



--------------------------------------------------------------------------------

3. Employment Period. The Company hereby agrees to continue the Executive in its
employ, and the Executive hereby agrees to remain in the employ of the Company
subject to the terms and conditions of this Agreement, for the period commencing
on the Effective Date as defined in Section 1 and ending on the first
anniversary of such date (the “Employment Period”).

 

4. Terms of Employment.

 

(a) Position and Duties.

 

(i) During the Employment Period, the Executive’s position (including status,
offices, and titles), authority, duties and responsibilities shall be at least
commensurate in all material respects with the most significant of those held,
exercised and assigned at any time during the 120-day period immediately
preceding the Effective Date.

 

(ii) During the Employment Period, and excluding any periods of vacation and
sick leave to which the Executive is entitled, the Executive agrees to devote
reasonable attention and time during normal business hours to the business and
affairs of the Company and, to the extent necessary to discharge the
responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment Period Executive may (A) serve on boards
or committees of other organizations, (B) teach, and (C) manage personal
investments, so long as such activities do not significantly interfere with the
performance of the Executive’s responsibilities as an employee of the Company in
accordance with this Agreement. To the extent that any such activities have been
conducted by the Executive and by other executives of the Company prior to the
Effective Date, the continued conduct of such activities (or the conduct of
activities similar in nature and scope thereto) subsequent to the Effective Date
shall not thereafter be deemed to interfere with the performance of the
Executive’s responsibilities to the Company.

 

(b) Compensation.

 

(i) Base Salary. During the Employment Period, the Executive shall receive his
Base Salary determined as of the Effective Date, which shall be reviewed no more
than twelve months after the last salary increase awarded to the Executive prior
to the Effective Date and thereafter at least annually. Any increase in Base
Salary shall not serve to limit or reduce any other obligation to the Executive
under this Agreement. Base Salary shall not be reduced after any such increase
and the term Base Salary as utilized in this Agreement shall refer to Base
Salary as so increased.

 

(ii) Annual Bonus. In addition to Base Salary, the Executive may be

 

First Amended and Restated Graphic Packaging International Corporation Executive
Employment Agreement (January 2003)

 

4



--------------------------------------------------------------------------------

awarded, for each fiscal year ending during the Employment Period, an annual
bonus (“Annual Bonus”) in cash (including any bonus deferred by the Executive)
under the Company’s bonus plan as it may exist at the time of a bonus award.

 

(iii) Incentive, Savings and Retirement Plans. During the Employment Period, the
Executive shall be entitled to participate in all incentive, savings and
retirement plans, practices, policies and programs applicable generally to other
peer executives of the Company and its affiliated companies, but in no event
shall such plans, practices, policies and programs provide the Executive with
incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its affiliated companies for the Executive under
such plans, practices, policies and programs as in effect at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its affiliated companies.

 

(iv) Welfare Benefit Plans. During the Employment Period, the Executive and/or
the Executive’s family, as the case may be, shall be eligible for participation
in and shall receive all benefits under welfare benefit plans, practices,
policies and programs provided by the Company and its affiliated companies
(including, without limitation, medical, prescription, dental, disability,
employee life, group life, accidental death and travel accident insurance plans
and programs) to the extent applicable generally to other peer executives of the
Company and its affiliated companies, but in no event shall such plans,
practices, policies and programs provide the Executive with benefits which are
less favorable, in the aggregate, than the most favorable of such plans,
practices, policies and programs in effect for the Executive at any time during
the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and its affiliated
companies.

 

(v) Expenses. During the Employment Period, the Executive shall be entitled to
receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.

 

(vi) Office and Support Staff. During the Employment Period, the Executive shall
be entitled to an office or offices of a size and with furnishings and other
appointments, and to secretarial and other assistance, at least equal to the

 

First Amended and Restated Graphic Packaging International Corporation Executive
Employment Agreement (January 2003)

 

5



--------------------------------------------------------------------------------

most favorable of the foregoing provided to the Executive by the Company and its
affiliated companies at any time during the 120-day period immediately preceding
the Effective Date or, if more favorable to the Executive, as provided generally
at any time thereafter with respect to other peer executives of the Company and
its affiliated companies.

 

(vii) Vacation. During the Employment Period, the Executive shall be entitled to
paid vacation in accordance with the plans, policies, programs and practices of
the Company and its affiliated companies as in effect for the Executive at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to the Executive, as in effect generally at any time thereafter
with respect to other peer executives of the Company and its affiliated
companies.

 

5. Termination of Employment.

 

(a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 14(b) of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the 30th day after receipt of such notice by the
Executive (the “Disability Effective Date”), provided that, within the thirty
days after such receipt, the Executive shall not have returned to full-time
performance of the Executive’s duties. For purposes of this Agreement,
“Disability” shall mean the absence of the Executive from the Executive’s duties
with the Company on a full-time basis for 180 consecutive days as a result of
incapacity due to mental or physical illness which is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to the Executive or the Executive’s legal representative. Nothing in this
Section 5(a) shall affect the Company’s ability to reduce Executive’s salary to
the extent such reductions are offset by disability insurance payments to
Executive.

 

(b) Cause. The Company may terminate the Executive’s employment during the
Employment Period for Cause. For purposes of this Agreement, “Cause” shall mean:

 

(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties with the Company or one of its affiliated companies
(other than any such failure resulting from incapacity due to physical or mental
illness), after a written demand for substantial performance is delivered to the
Executive by the Board or the Chairman of the Board or Chief Executive Officer
of the Company which specifically identifies the manner in which the Board or
Chief Executive Officer believes that the Executive has not substantially
performed the Executive’s duties, or

 

First Amended and Restated Graphic Packaging International Corporation Executive
Employment Agreement (January 2003)

 

6



--------------------------------------------------------------------------------

(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.

 

For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail.

 

(c) Good Reason. The Executive’s employment may be terminated by the Executive
during the Employment Period for Good Reason. For purposes of this Agreement,
“Good Reason” shall mean:

 

(i) the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, and titles),
authority, duties or responsibilities as contemplated by Section 4(a) of this
Agreement, or any other action by the Company which results in a material
diminution in such position, authority, duties or responsibilities, including
without limitation, changes to the Executive’s position in any succeeding
surviving corporate entity in comparison to the position previously held with
the Company, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and which is remedied by the Company
promptly after receipt of such notice thereof given by the Executive;

 

(ii) any failure by the Company to comply with any of the provisions of Section
4(b) of this Agreement, other than an isolated, insubstantial and inadvertent
failure not occurring in bad faith and which is remedied by the Company promptly
after receipt of notice thereof given by the Executive;

 

(iii) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement;

 

(iv) any failure by the Company to comply with and satisfy Sections 9(c) and 10
of this Agreement; or

 

First Amended and Restated Graphic Packaging International Corporation Executive
Employment Agreement (January 2003)

 

7



--------------------------------------------------------------------------------

(v) the Company requiring (A) that Executive relocate Executive’s principal
business office from the greater Denver, Colorado metropolitan area or (B)
travel on Company business to a substantially greater extent than required
immediately prior to the Effective Date.

 

(d) Notice of Termination. Any termination by the Company for Cause, not for
Cause, or by the Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 14(b) of
this Agreement. For purposes of this Agreement, a “Notice of Termination” means
a written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than thirty
days after the giving of such notice). The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.

 

(e) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified therein, as the case may be, (ii) if the Executive’s employment is
terminated by the Company other than for Cause or Disability, the Date of
Termination shall be the date on which the Company notifies the Executive of
such termination and (iii) if the Executive’s employment is terminated by reason
of death or Disability, the Date of Termination shall be the date of death of
the Executive or the Disability Effective Date, as the case may be.

 

6. Obligations of the Company upon Termination.

 

(a) Good Reason; Other Than for Cause. If, during the Employment Period, the
Company shall terminate the Executive’s employment other than for Cause or the
Executive shall terminate employment for Good Reason:

 

(i) the Company shall pay to the Executive in a lump sum in cash within thirty
days after the Date of Termination the aggregate of the following amounts:

 

A. the sum of (1) the Executive’s Base Salary through the Date of Termination to
the extent not theretofore paid, (2) the Annual Bonus payable (including any
bonus or portion thereof which has been earned but deferred) and pro rated
through the Date of Termination to the extent not theretofore paid, and (3) any
compensation previously

 

First Amended and Restated Graphic Packaging International Corporation Executive
Employment Agreement (January 2003)

 

8



--------------------------------------------------------------------------------

deferred by the Executive (together with any accrued interest or earnings
thereon) and any accrued vacation pay, in each case to the extent not
theretofore paid (the sum of the amounts described in clauses (1), (2), and (3)
shall be hereinafter referred to as the “Accrued Obligations”); and

 

B. the amount of the Executive’s highest Base Salary during any of the three
years preceding the Date of Termination. This amount will be reduced by the
amounts paid, if any, to the Executive under the Company’s Severance Pay Plan
(or any successor severance pay plan) as a result of such termination; provided,
however, that if the Executive’s benefits under the Company’s Severance Pay Plan
(or any successor severance pay plan) exceed the amounts payable under this
Section, the Executive shall be entitled to such benefits and shall not be
entitled to the payments provided for under this Section 6(a)(i);

 

(ii) for one year after the Executive’s Date of Termination, or such longer
period as may be provided by the terms of the appropriate plan, program,
practice or policy, the Company shall continue benefits to the Executive and/or
the Executive’s family at least equal to those which would have been provided to
them in accordance with the plans, programs, practices and policies described in
Section 4(b)(iv) of this Agreement if the Executive’s employment had not been
terminated or, if more favorable to the Executive, as in effect generally at any
time thereafter with respect to other peer executives of the Company and its
affiliated companies and their families (to the extent permitted by law, or, if
nor permitted by law, provided under nonqualified arrangements); provided,
however, that if the Executive becomes reemployed with another employer and is
eligible to receive medical or other welfare benefits under another
employer-provided plan, the medical benefits provided by the Company shall no
longer be available to the Executive and the other welfare benefits described
herein shall become secondary to those provided under such other plan during
such applicable period of eligibility;

 

(iii) for twelve months following the Date of Termination, if the Company has
terminated this Agreement for other than Cause, the Company shall, at its sole
expense as incurred to an aggregate of $15,000, provide the Executive with
outplacement services the scope and provider of which shall be selected by the
Executive in his sole discretion;

 

(iv) to the extent not therefore paid or provided the Company shall timely pay
or provide to the Executive any other amounts or benefits required to be paid or
provided or which the Executive is eligible to receive under any plan, program,
policy or practice or contract or agreement of the Company and its affiliated
companies (such other amounts and benefits shall be hereinafter referred to as
“Other Benefits”); provided, however, Other Benefits shall exclude any

 

First Amended and Restated Graphic Packaging International Corporation Executive
Employment Agreement (January 2003)

 

9



--------------------------------------------------------------------------------

benefits under the Company’s Severance Pay Plan;

 

(v) the Executive shall receive payment of benefits under any Supplemental
Executive Retirement Plan (“SERP”) in which the Executive participates in effect
as of the Date of Termination in accordance with the provisions of the SERP.

 

(b) Death. If the Executive’s employment is terminated by reason of the
Executive’s death during the Employment Period, this Agreement shall terminate
without further obligations to the Executive’s legal representatives under this
Agreement other than for payment of Accrued Obligations, and the timely payment
or provision of Other Benefits. Accrued Obligations shall be paid to the
Executive’s estate or beneficiary, as applicable, in a lump sum in cash within
30 days of the Date of Termination. With respect to the provision of Other
Benefits, the term “Other Benefits” as utilized in this Section 6(b) shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and affiliated companies to the estates and
beneficiaries of peer executives of the Company and such affiliated companies
under such plans, program, practices and policies relating to death benefits, if
any, as in effect with respect to other peer executives and their beneficiaries
at any time during the 120-day period immediately preceding the Effective Date
or, if more favorable to the Executive’s estate and/or Executive’s
beneficiaries, as in effect on the date of the Executive’s death with respect to
other peer executives of the Company and its affiliated companies and their
beneficiaries.

 

(c) Disability. If the Executive’s employment is terminated by reason of the
Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive’s legal representatives
under this Agreement other than for payment of Accrued Obligations and the
timely payment or provision of Other Benefits. Accrued Obligations shall be paid
to the Executive in a lump sum in cash within 30 days of the Date of
Termination. With respect to the provision of Other Benefits, the term “Other
Benefits” as utilized in this Section 6(c) shall include and the Executive shall
be entitled after the Disability Effective Date to receive disability benefits
at least equal to the most favorable benefits provided by the Company and
affiliated companies to disabled executives and/or their families in accordance
with such plans, programs, practices and policies relating to disability if any,
as in effect with respect to other peer executives and their families at any
time during the 120-day period immediately preceding the Effective Date or, if
more favorable to the Executive and/or Executives’ families, as in effect on the
date of the Executive’s Disability with respect to other peer executives of the
Company and its affiliated companies and their families.

 

(d) Cause; Other than for Good Reason. If the Executive’s employment shall be
terminated for Cause during the Employment Period or the Executive shall
terminate employment other than for Good Reason, this Agreement shall terminate
without further obligations to the Executive other than the obligation to pay to
the Executive (x) his Annual Base Salary through the Date of Termination, (y)
the amount of any compensation

 

First Amended and Restated Graphic Packaging International Corporation Executive
Employment Agreement (January 2003)

 

10



--------------------------------------------------------------------------------

previously deferred by the Executive, and (z) Other Benefits, but only to the
extent earned, nonforfeitable, currently payable and unpaid, as of the date of
termination. If the Executive voluntarily terminates employment during the
Employment Period, excluding a termination for Good Reason, this Agreement shall
terminate without further obligations to the Executive other than the timely
payment or provision of Other Benefits.

 

7. Nonexclusivity of Rights. Nothing in this Agreement shall prevent or limit
the Executive’s continuing or future participation in any plan, program, policy
or practice provided by the Company or any of its affiliated companies and for
which the Executive may qualify, nor, subject to Section 14(f), shall anything
herein limit or otherwise affect such rights as the Executive may have under any
contract or agreement with the Company or any of its affiliated companies.
Amounts which are vested benefits or which the Executive is otherwise entitled
to receive under any plan, policy, practice or program of or any contract or
agreement with the Company or any of its affiliated companies at or subsequent
to the Date of Termination shall be payable in accordance with such plan,
policy, practice or program or contract or agreement except as explicitly
modified by this Agreement.

 

8. Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any set-off, counterclaim, recoupment, defense or other claim,
right or action which the Company may have against the Executive or others. In
no event shall the Executive be obligated to seek other employment or take any
other action by way of mitigation of the amounts payable to the Executive under
any of the provisions of this Agreement and such amounts shall not be reduced
whether or not the Executive obtains other employment.

 

9. Stock Options, Restricted Stock and Long Term Incentive Bonus After Change of
Control.

 

(a) Upon the Effective Date, to the extent that they have not been previously
paid to the Executive or have not expired, the Company shall pay all Cash Target
amounts under its Long Term Incentive Plan regardless of whether applicable debt
ratios have been achieved.

 

(b) Upon the Effective Date, any outstanding options and/or restricted stock
previously granted to the Executive pursuant to the Company’s Equity Incentive
Plan, similar employee stock option plan, restricted stock plan, or Long Term
Incentive Plan, shall vest immediately and options shall become immediately
exercisable in full, and the period of exercise of any options shall be ten (10)
years from the original date of grant. In the event of a Change of Control which
results in substitution, conversion or replacement of the Outstanding Company
Common Stock, Outstanding Company Voting Securities or any other shares to which
options relate, then within 30 days of issuance of the substituted, converted or
new shares, the Executive shall have the right to either (i) convert vested
options to vested options to acquire the substituted, converted or new shares,
exercisable for a period of ten years following the Effective Date; or (ii)
receive payment in cash (net of applicable withholding taxes) of the amount of
the spread

 

First Amended and Restated Graphic Packaging International Corporation Executive
Employment Agreement (January 2003)

 

11



--------------------------------------------------------------------------------

between the then fair market value of the relevant Outstanding Company Common
Stock, Outstanding Company Voting Securities, or the other shares subject to
option and the exercise price under the option measured as of the Effective
Date.

 

10. Parachute Payment Limitation. The payments and benefits provided for in
Sections 6 and 9 hereof shall be reduced to the extent and only to the extent
necessary to avoid any payment or benefit provided for under Sections 6 and 9
from constituting an “excess parachute payment” within the meaning of Section
280G(b)(1) of the Internal Revenue Code of 1986, as amended and any successors
thereto (the “Code”), that would be subject to an excise tax pursuant to Section
4999 of the Code. The determination of a reduction required to be made under
this Section 10 shall be made by PricewaterhouseCoopers LLP or such other
certified public accounting firm as may be designated by the Executive (the
“Accounting Firm”), which shall provide detailed supporting calculations both to
the Company and the Executive within fifteen business days of the receipt of
notice from either the Company or the Executive that there has been a
termination of the Executive’s employment during the Employment Period, or such
earlier time as is requested by the Company. In the event that the Accounting
Firm is serving as accountant or auditor for the individual, entity or group
effecting the Change of Control, the Executive shall appoint another nationally
recognized accounting firm to make the determinations required hereunder (which
accounting firm shall then be referred to as the Accounting Firm hereunder). All
fees and expenses of the Accounting Firm shall be borne solely by the Company.
If any reduction is required, payments or benefits shall be reduced in the order
specified by the Executive to the extent necessary to satisfy the requirements
of the first sentence of this Section. All determinations of the Accounting Firm
shall be binding on the Company and the Executive. The Accounting Firm shall
determine that payments or benefits shall be reduced only to the extent that it
is more likely than not that such payments or benefits, if not reduced, would be
“excess parachute payments” subject to an excise tax under Section 4999 of the
Code. In making the determinations required by this Section, the Accounting Firm
may rely on a benefit consultant, selected by it, as to whether any payments
provided for in Sections 6 and 9 are “reasonable compensation for personal
services actually rendered” within the meaning of Section 280G(b)(4) of the
Code. The Company hereby agrees to pay all fees and expenses of the Accounting
Firm and benefits consultant.

 

11. Confidential Information, Non-competition.

 

(a) The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or any of its affiliated companies, and their respective businesses,
which shall have been obtained by the Executive during the Executive’s
employment by the Company or any of its affiliated companies and which shall not
be or become public knowledge (other than by acts by the Executive or
representatives of the Executive in violation of this Agreement). After
termination of the Executive’s employment with the Company, the Executive shall
not, without the prior written consent of the Company or as may otherwise be
required by law or legal process, communicate or divulge any such

 

First Amended and Restated Graphic Packaging International Corporation Executive
Employment Agreement (January 2003)

 

12



--------------------------------------------------------------------------------

information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 11 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.

 

(b) Executive agrees that during the period that he is an employee of the
Company or any of its subsidiaries, pursuant to this Agreement and for one year
after the Date of Termination, he will not without the consent of the Company
(i) Participate In (as defined below) any business or organization in the
printing and packaging business (a “Competitor”) in a capacity that directly
assists such Competitor in competing with the Company, any of its subsidiaries,
or any company in which the Company owns at least 10% of the equity interests
(an “Affiliate”), in a material respect in the printing and packaging business
in the respective specific geographic areas where the Company or any of its
subsidiaries or Affiliates conducted such businesses at the time Executive
ceased to be an employee hereunder, (ii) own a controlling interest in a
business or organization that competes in a material respect in the printing and
packaging business in the respective specific geographic areas where the Company
or any of its subsidiaries or Affiliates conducted such businesses at the time
Executive ceased to be an employee hereunder, or (iii) solicit or interfere
with, or endeavor to entice away from the Company or any of its subsidiaries or
Affiliates any of their respective suppliers, customers or employees. The
employment by Executive or a business that Executive Participates In of a person
employed or formerly employed by the Company shall not be prohibited by the
foregoing provision if such person sought out employment on his own initiative
without initial encouragement by Executive. For purposes of this Section 11(b),
the term “Participate In” shall mean: “directly or indirectly, for his own
benefit or for, with or through any other person, firm or corporation, own,
manage, operate, lend money to or participate in the ownership, management,
operation or control of, or be connected as a director, officer, employee,
partner, consultant, agent, independent contractor or otherwise with, or
acquiesce in the use of his name in.” Notwithstanding the foregoing, Executive
shall not be deemed to Participate In a business merely because he owns not more
than 5% of the outstanding common stock of a corporation, if, at the time of its
acquisition by Executive, such stock is listed on a national securities
exchange, is reported on Nasdaq or is regularly traded in the over-the-counter
market by a member of a national securities exchange.

 

(c) Executive agrees that the provisions of this Section 11 are necessary and
reasonable to protect the Company in the conduct of its business. If any
restriction contained in this Section 11 shall be deemed to be invalid, illegal
or unenforceable by reason of the extent, duration or geographical scope hereof,
or otherwise, then the court making such determination shall have the right to
reduce such extent, duration, geographical scope or other provisions hereof, and
in its reduced form such restriction shall then be enforceable in the manner
contemplated hereby.

 

First Amended and Restated Graphic Packaging International Corporation Executive
Employment Agreement (January 2003)

 

13



--------------------------------------------------------------------------------

12. Successors.

 

(a) This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive otherwise than
by will or the laws of descent and distribution. This Agreement shall inure to
the benefit of and be enforceable by the Executive’s legal representatives.

 

(b) This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and assigns. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this Agreement, “Company” shall mean the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.

 

13. Arbitration. Any claim or controversy arising out of or relating to this
Agreement, or the breach thereof, shall be resolved by arbitration in accordance
with the commercial arbitration rules of the American Arbitration Association
and shall be conducted in Denver, Colorado. Judgment upon the award rendered by
the arbitrator shall be final, binding and non-appealable, and may be entered as
a judgment by any court having jurisdiction of the parties. The expenses of any
such arbitration proceeding shall be borne by the Company, and the Company
agrees to pay, to the full extent permitted by law, all legal fees and expenses
which the Executive may reasonably incur as a result of any contest by the
Company, the Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement.

 

14. Waiver and Release of Claims. As a condition to the receipt of payments and
other benefits provided under Sections 6 and 9, Executive shall sign the Waiver
and Release attached hereto and incorporated herein by reference as Exhibit A
after termination from employment during the Employment Period and prior to
receipt of any of the payments and benefits provided in Sections 6 and 9 (other
than the Accrued Obligations described in Section 6(a)(i)A). Failure or refusal
by the Executive to sign the Waiver and Release shall release the Company from
any obligation to make payment or provide benefits described in Sections 6 and 9
(other than the Accrued Obligations described in Section 6(a)(i)A).
Notwithstanding the foregoing, the Executive does not, and will not, by signing
the Waiver and Release, release or waive his/her right to indemnification
pursuant to the Company’s articles of incorporation, certificate of
incorporation, bylaws, or director’s and officer’s liability insurance coverage.

 

15. Miscellaneous.

 

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Colorado, without reference to principles of conflict of
laws. The

 

First Amended and Restated Graphic Packaging International Corporation Executive
Employment Agreement (January 2003)

 

14



--------------------------------------------------------------------------------

captions of this Agreement are not part of the provisions hereof and shall have
no force or effect. This Agreement may not be amended or modified otherwise than
by a written agreement executed by the parties hereto or their respective
successors and legal representatives.

 

(b) All notices and other communications hereunder shall be in writing and shall
be given by hand delivery to the other party or by registered or certified mail,
return receipt requested, postage prepaid, addressed as follows:

 

If to the Executive, then to the address set forth opposite the Executive’s
signature on the signature page.

 

If to the Company:

 

Graphic Packaging International Corporation

4455 Table Mountain Drive

Golden, Colorado 80403

Attention: Chairman of the Board

 

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

 

(c) The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision of this
Agreement.

 

(d) The Company may withhold from any amounts payable under this Agreement such
Federal, state, local or foreign taxes as shall be required to be withheld
pursuant to any applicable law or regulation.

 

(e) The Executive’s or the Company’s failure to insist upon strict compliance
with any provision of this Agreement or the failure to assert any right the
Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section 5(c)(i)-(iv) of this Agreement, shall not be deemed to be a waiver of
such provision or right or any other provision or right of this Agreement.

 

(f) The Executive and the Company acknowledge that, except as may otherwise be
provided under any other written agreement between the Executive and the
Company, the employment of the Executive by the Company is “at will” and,
subject to Section 1(a) hereof, prior to the Effective Date, the Executive’s
employment and/or this Agreement may be terminated by either the Executive or
the Company at any time prior to the Effective Date, in which case the Executive
shall have no further rights under this Agreement. From and after the Effective
Date this Agreement shall supersede any other agreement, statement or
understanding between the parties with respect to the subject

 

First Amended and Restated Graphic Packaging International Corporation Executive
Employment Agreement (January 2003)

 

15



--------------------------------------------------------------------------------

matter hereof, except to the extent provided herein.

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from its Board of Directors and the Compensation
Committee, the Company has caused these presents to be executed in its name on
its behalf, all as of the day and year first above written.

 

 

COMPANY:

GRAPHIC PACKAGING INTERNATIONAL CORPORATION

for itself and the company or companies (from among the affiliated companies)
which employ the Executive

By:

 

 

--------------------------------------------------------------------------------

   

Name:  Jeffrey H. Coors

   

Title:    President, and Chief Executive Officer

 

 

        Address of Executive:

     

EXECUTIVE:

   

 

--------------------------------------------------------------------------------

     

 

--------------------------------------------------------------------------------

   

 

 

--------------------------------------------------------------------------------

     

 

Name:

 

 

 

--------------------------------------------------------------------------------

 

 

First Amended and Restated Graphic Packaging International Corporation Executive
Employment Agreement (January 2003)

 

16



--------------------------------------------------------------------------------

SCHEDULE OF DEFINITIONS

 

“Accounting Firm” is defined in Section 10.

 

“Accrued Obligations” is defined in Section 6(a)(i)(A).

 

“affiliated companies” is defined in Section 1(c).

 

“Annual Bonus” is defined in Section 4(b) (ii).

 

“Base Salary” is defined in Section 1(c).

 

“Board” means Board of Directors of the Company.

 

“Business Acquisition” is defined in Section 2(d).

 

“Business Combination” is defined in Section 2(c).

 

“Cause” is defined in Section 5(b).

 

“Change of Control Period” is defined in Section 1(b).

 

“Code” is defined in Section 10.

 

“Company” is defined in the initial paragraph.

 

“Competitor” is defined in Section 11(b).

 

“Date of Termination” is defined in Section 5(e).

 

“Disability Effective Date” is defined in Section 5(a).

 

“Effective Date” is defined in Section 1(a).

 

“Employment Period” is defined in Section 3.

 

“Exchange Act” is defined in Section 2(a).

 

“excess parachute payment” is defined in Section 10(a).

 

“Executive” means the individual identified in the initial paragraph.

 

“Good Reason” is defined in Section 5(c).

 

First Amended and Restated Graphic Packaging International Corporation Executive
Employment Agreement (January 2003)

 

17



--------------------------------------------------------------------------------

“Incumbent Board” is defined in Section 2(b).

 

“Notice of Termination” is defined in Section 5(d).

 

“Other Benefits” is defined in Section 6(a)(iv).

 

“Outstanding Company Common Stock” is defined in Section 2(a).

 

“Outstanding Company Voting Stock” is defined in Section 2(a).

 

“Participate In” is defined in Section 11(b).

 

“Person” is defined in Section 2(a).

 

“reasonable compensation for personal services actually rendered” is defined in
Section 10.

 

“Released Parties” is defined in Section 14.

 

“Renewal Date” is defined in Section 1(b).

 

“SERP” is defined in Section 6(a)(v).

 

“willful” is defined in Section 5(b).

 

First Amended and Restated Graphic Packaging International Corporation Executive
Employment Agreement (January 2003)

 

18



--------------------------------------------------------------------------------

WAIVER AND RELEASE OF CLAIMS

 

In consideration of the receipt of payments and benefits described in the
Sections 6 and 9 of the attached Executive Employment Agreement between the
Executive and the Company, the Executive, as a free, knowing and voluntary act,
agrees to waive his or her right to file individually or participate as a class
member in any claims or lawsuits with federal or state agencies or courts
against the Company and their successors and the directors, officers, employees,
agents, attorneys and representatives of all of them (the “Company entities”)
for any and all claims, demands, rights and/or causes of action that Executive
might have or assert against the Company (1) by reason of active employment by
the Company and all circumstances related thereto up to the date of execution of
this Waiver and Release of Claims (“Waiver”), or (2) by reason of any other
matter, case or thing whatsoever that may have occurred prior to the date of
execution of this Waiver. This Waiver includes, but is not limited to, any and
all debts, obligations, demands, claims, judgments or causes of action of any
kind whatsoever, whether now known or unknown, in tort, in contract, by statute,
or any other basis for compensatory, punitive or other damages, expenses,
reimbursements or costs of any kind, including those that might arise out of
allegations relating to claimed breach of an alleged oral or written contract,
or related purported employment discrimination or civil rights violations
including, but not limited to, alleged violations of Title VII of the Civil
Rights Act of 1964, as amended; claims under the Civil Rights Act of 1991;
claims under the Age Discrimination in Employment Act of 1967, as amended;
claims under 42 U.S.C. § 1981, § 1981a, § 1983, § 1985, or § 1988; claims under
the Family and Medical Leave Act of 1993; claims under the Americans with
Disabilities Act of 1990, as amended; claims under the Fair Labor Standards Act
of 1938, as amended; claims under the Employee Retirement Income Security Act of
1974, as amended; claims under the Colorado Anti-Discrimination Act; the Worker
Adjustment and Retraining Notification Act; or claims under any other similar
federal, state or local law or regulation.

 

Notwithstanding the foregoing, the Executive does not hereby release or waive
his/her right to indemnification pursuant to the Company’s articles of
incorporation, certificate of incorporation, bylaws, or director’s and officer’s
liability insurance coverage.

 

Executive acknowledges that he or she has been given at least 21 calendar days
to consider this Waiver and may choose to sign it earlier, and that he or she
has been advised to consult with an attorney prior to signing this Waiver.
Executive acknowledges that the signing of this Waiver is completely knowing and
voluntary.

 

[The remainder of this page is intentionally left blank.]

 

First Amended and Restated Graphic Packaging International Corporation Executive
Employment Agreement (January 2003)

 

19



--------------------------------------------------------------------------------

Executive has the right to rescind this Waiver within seven calendar days of
signing it by delivering a written statement of revocation within that seven-day
period by certified mail to Graphic Packaging International Corporation,
Attention: General Counsel, 4455 Table Mountain Drive, Golden, Colorado 80403.

 

Executed this              day of             , 20    .

 

THIS IS A RELEASE: READ CAREFULLY BEFORE SIGNING.

YOU SHOULD CONSULT WITH AN ATTORNEY.

 

 

GRAPHIC PACKAGING INTERNATIONAL
CORPORATION

 

By:_______________________________

 

Title: _____________________________

 

EXECUTIVE

 

 

 

__________________________________

 

Name: ____________________________

 

 

First Amended and Restated Graphic Packaging International Corporation Executive
Employment Agreement (January 2003)

 

20